— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 13, 1975, which affirmed a reduction of claimant’s benefit rate because the claimant was in receipt of a pension under a noncontributory plan. Claimant, on retirement from Blue Cross of Central New York, elected to receive his pension benefits in a lump sum payment. Thereafter he applied for unemployment insurance benefits and it was determined by the board that he had received his pension payment under a retirement plan financed wholly by the employer. Consequently, claimant’s benefit rate was reduced by the pro rata weekly amount of his retirement payments (Labor Law, § 600). The board, in affirming the prior determination and adopting the findings of fact in the opinion of the referee, determined that the evidence did not support the claimant’s contention that his employer was not the sole contributor to the retirement fund. Claimant alleged that Blue Cross is a contributor to the National Retirement Collective Trust and thus his pension benefits are being paid into a single plan by various employers. The record indicates, however, that Blue Cross of Central New York participates in a collective trust, in which many different corporations participate as separate entities, with the assets of each separately maintained so that each corporation has a separate identity. Participating corporations are responsible only for their own employees and have no responsibility for liabilities incurred by other members. Such testimony amply supports the determination of the board that each employer is the sole contributor to the pension trust and that Blue Cross of Central New York was the sole contributor to j;he claimant’s pension. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.